Title: From George Washington to John Jay, April–Dec. 1789
From: Washington, George
To: Jay, John


          
            Sunday morng [April–Dec. 1789]
          
          The President of the United States presents his Compliments to Mr Jay, and informs him that the Harness of the President’s

Carriage was so much injured in coming from Jersey that he will not be able to use it today. If Mr Jay should propose going to Church this Morng the President would be obliged to him for a Seat in his Carriage.
        